Citation Nr: 0512623	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in March 2004.  A transcript of that 
hearing has been associated with the claims folder.

During the Board hearing, the veteran raised the issue of 
service connection for multiple sclerosis.  This matter has 
not been developed or adjudicated by the VAMROC.  Therefore, 
it is referred to that office for the appropriate action. 


FINDINGS OF FACT

1.  The VAMROC has provided all required notice and obtained 
all relevant evidence necessary for the equitable disposition 
of the veteran's appeal. 

2.  For purposes of entitlement to specially adapted housing, 
there is competent evidence that the veteran has permanent 
and total service-connected disability that precludes 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  


CONCLUSIONS OF LAW

1.  Entitlement to specially adapted housing is established.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2004).  

2.  Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder does not demonstrate compliance 
with the VCAA.  However, the Board emphasizes that, given the 
favorable disposition concerning the claim for specially 
adaptive housing, any noncompliance results in no prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  On the claim for a special home adaptation grant, 
although there has been no compliance with the VCAA on this 
issue, the Board finds that the notice and assistance 
provisions of the VCAA are not applicable because, as 
explained below, the claim involves the purely legal question 
of entitlement to benefits under VA law and regulations.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Therefore, the Board will proceed to 
evaluate the appeal.

Specially Adapted Housing

The veteran seeks entitlement to specially adapted housing.  
He alleges that he is unable to unable to ambulate without 
the assistance of a cane, crutches, or a wheelchair due to 
residuals of his service-connected lumbar spine disability.  
The VAMROC has denied the claim, finding that the veteran's 
problems with ambulation are associated with multiple 
sclerosis, which is not service connected.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability due to, in pertinent part: the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran has several service-connected disabilities, 
including lumbar spine arthritis with stenosis, rated as 60 
percent disabling.  The VAMROC granted the 
60 percent disability evaluation in a May 2002 rating 
decision.  It also noted that the veteran's disability was 
permanent in nature.  The rating decision cited a March 2001 
VA fee-basis orthopedic examination in which the examining 
physician stated as follows: "It is very difficult, if not 
impossible, to be able to state how much of [the veteran's] 
present low back and lower extremity problems are due to the 
spinal degenerative arthritis and spinal stenosis and how 
much of the findings may be due to the multiple sclerosis."  
In the rating decision, the VAMROC resolved doubt in the 
veteran's favor and found that "the weakness and gait 
disturbance of the legs cannot be separated from the 
[service-connected] back condition."  

Using the same logic in the current appeal, the Board finds 
in favor of the veteran.  The VAMROC has conceded that the 
veteran has permanent and total service-connected disability.  
It has also conceded that lower extremity symptoms from the 
service-connected back disability cannot be dissociated from 
symptoms related to multiple sclerosis.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  There is no medical opinion 
contrary to the opinion expressed in the March 2001 VA fee-
basis examination.  Current VA medical evidence shows that VA 
provided the veteran with a wheelchair in July 2003.  
Previous records indicated that the veteran walked with 
spastic gait and dragging of the left foot.  He used Canadian 
crutches or sometimes a cane, also issued by VA, in order to 
ambulate.  Accordingly, the Board resolves doubt in the 
veteran's favor and finds that entitlement to specially 
adapted housing is established. Id. 

Special Home Adaptation Grant

VA regulation specifies that a certificate of eligibility for 
a special home adaptation grant under 38 U.S.C.A. § 2101(b) 
may be issued if certain requirements are met.  38 C.F.R. § 
3.809a.  The first requirement is that the veteran is not 
entitled to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809.  38 C.F.R. § 3.809a(a).  In this case, as discussed 
above, the Board has established the veteran's entitlement to 
specially adapted housing.  Therefore, the veteran is not 
legally entitled to a special home adaptation grant.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Accordingly, the 
veteran's claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Entitlement to specially adapted housing is granted. 

Entitlement to a special home adaptation grant is denied. 



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


